Title: To George Washington from John Sinclair, 10 September 1796
From: Sinclair, John
To: Washington, George


        
          sir
          Whitehall [London] Sepr 10th 1796.
        
        I had yesterday the pleasure of receiving your’s of the 12th of June, which Mr King had the goodness to take Charge of, & which he delayed delivering until my return from Scotland. The information which it contains regarding the Use of Gypsum, seems to be extremely important, and throws much Light upon a very curious & interesting branch of Husbandry. The difficulties you have found in collecting additional information respecting manures, convince me more and more, that the Farmers of

America want some Spur to acquire agricultural information, as well as a Spirit to communicate to others, what they have already acquired: In short, that they should read, speak, and write more, upon that Subject, than they are accustomed to at present. It is not yet Six Years since I began the Statistical & Agricultural Surveys, at which period, there were very few in the Island thought capable of giving a proper account either of a County or even a Parish, & now there are above a thousand, who have been so trained and educated to those investigations, that they are equal to any task of the sort. But that is in Consequence of a great deal of practice, & of those subjects having been so frequently discussed. For the common conversation of male Society, there are but three General Topics, namely Politics, Subjects of an amorous nature, & farming. Sir Robert Walpole, who was shy of speaking Politics, and knew nothing of farming, used to say that bawdy, to make use of his own vulgar expression, was the only conversation for a general company. But I happened to dine the other Day at Mr Secretary Dundas’s, where Mr Pitt was, and I was glad to find that our present Minister agreed with me in thinking that farming was a much better one.
        I am wandering however, from the Point to which I wish to call your Excellency’s attention. The People of this Country, as well as of America, learn with infinite regret, that you propose resigning your situation as President of the United States. I shall not enter into the Discussion of a Subject, of which I am so incompetent to judge; but if it is so, I hope that you will recommend some Agricultural Establishment, on a great Scale, before you quit the Reins of Government. By that, I mean, A Board of Agriculture, or some such Establishment at Philadelphia, with Societies of Agriculture in the Capital of each State to correspond with it. Such an Establishment would soon enable the farmers of America to acquire Agricultural Knowledge, and what is of equal importance, the ability of communicating what they have learnt, to their Countrymen.
        I scarcely think that any Government can be properly constituted, without such an Establishment. As mere individuals, 4 things are necessary; 1. food. 2. Clothing. 3. Shelter. 4. Mental Improvement. As Members of a large Community, 4 other points seem to be essential, namely, 1. Property. 2. Marriage. 3. Laws for our Direction in this world, and 4. Religion to prepare us for

another. But the foundation of the whole is food, and that Country must be the happiest, where that sine qua non can be most easily obtained. The first means of securing abundance of food, however, is by ascertaining the best mode of raising it, & rouzing a Spirit of industry for that purpose, for both of which, the countenance, & Protection of the Government of a Country, through the Medium of some Public Establishment, are absolutely essential. The trifling expence for which such an Institution might be kept up, is another argument in its favor.
        I am induced more particularly to dwell upon this Circumstance, as it might be in my power on various occasions to give useful hints to America, were I satisfied that they would be duly weighed, &, if approved of, acted upon. For instance you will herewith receive some Egyptian Wheat, which produces at the rate of 180 Bushels per English Acre. Indeed without such a Grain, so narrow a Country as Egypt could never have fed such Multitudes of People. I have no Doubt of its thriving in America equally well. It occurred to me also the other Day, that in the Southern States, both the Tea Plant, & the New Zealand kind of hemp might be raised in great perfection, and we could send over both these plants from this Country. Indeed I propose giving some of them in charge to Mr Pinckney. But to introduce any new article of produce, the countenance, & in some Cases, the assistance of the Government of a State is necessary. When once however the Practicability of cultivating any article is ascertained, unless it can stand upon its own bottom, it cannot be of any real advantage to a Nation.
        But I have already tired your Excellency with too long a Dissertation, which I am persuaded you will attribute to its real Cause, enthusiasm in favor of Agriculture, and respect for so valuable a friend to it, as General Washington. For other Particulars, I must refer to our intelligent friend Dr Edwards, to whose charge I take the Liberty of delivering a parcel, with some papers we have lately printed, and a Sandwich Box with the Egyptian Wheat, and some Straw Rings, of which I request your acceptance. Is there no chance of seeing General Washington in England? I should be proud of his accepting an apartment in this House, and I am sure that he would meet with the most flattering Reception in every part of the Island, but from none with more real

attachment & regard, than from Your Excellency’s Faithful & Obedient Servant
        
          John Sinclair
        
        
          N.B. Excuse my taking the liberty of using a borrowed hand. Dr Edwards will inform you, that I have of late been much troubled with an inflammation in my eyes, which I trust will be a sufficient apology. It will give me much pleasure to be of any use to Mr King, Mr Gore, or Mr Pinckney, during their residence in this Country. Indeed I have always felt a strong Desire of shewing every attention in my power to any American Gentleman who may have visited this Country; for though our Governments are now distinct, the People are in fact the same, without any possible inducement to quarrel, if they knew their respective interests, and with every reason to wish each other well, and to promote their mutual Prosperity.
        
      